Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to Applicant’s reply filed on August 18, 2022.

Status of Claims
Amendment of claim 1 and cancellation of claims 4-5 is acknowledged.
Claims 1-3 and 6-13 are currently pending and are the subject of this office action.
Claim 6-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 16, 2021.
Claims 1-3 are under examination.
The following species is under examination: Multiple sclerosis.


Priority
The present application is a 371 of PCT/US2018/2052694 filed on 09/05/2018, and claims priority to provisional application No. 62,568,557 filed on 10/05/2017 and provisional application No. 62,562,848 filed on 09/25/2017.

Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or Objections, Necessitated by Amendment or New Rejections and/or Objections not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 
Responses to Applicant’s arguments have been addressed immediately after the corresponding rejections, or in the section: Withdrawn Rejections and/or Objections, if the rejection was withdrawn.

Claim Rejections - 35 USC § 102 (Modified Rejection Necessitated by Amendment).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Slusher et. al. (WO 2017/023791 02-2017, cited by Applicant, cited in prior office action).

For claims 1-3 Slusher teaches (see abstract; see page 4, lines 12-17; page 5, lines 7-10; page 8, line 30 through page 9, line 10; see page 13, lines 9-17, see also claims 1 and 8) a method of treating neurodegenerative/cognitive disorders like: multiple sclerosis, comprising administering to a subject suffering from multiple sclerosis a composition comprising a therapeutically effective amount of acivicin (a known gamma-glutamyl transpeptidase inhibitor (see instant specification [00083]) and is also a glutamine analog that inhibits glutamine-dependent amidotransferases (see instant specification [00084])).
Slusher does not teach “wherein the amount is effective to inhibit demyelination”.  However, Slusher teaches that (see page 46 lines 3-15): 
“In general, the “effective amount’, “amount effective to treat" or “therapeutically effective amount” of an active agent or drug delivery device refers to the amount necessary to elicit the desired biological response. As will be appreciated by those of ordinary skill in this art, the effective amount of an agent or device may vary depending on such factors as the desired biological endpoint, the agent to be delivered, the composition of the encapsulating matrix, the target tissue, and the like. Generally, the “effective amount" or "amount effective" to treat a cognitive deficit is less than the effective amount needed to treat cancer.  It should be appreciated that the amount of at least one glutamine antagonist, or prodrug or analog thereof, effective to treat a cognitive deficit comprises the maximal non-toxic dose that sufficient for improving a particular cognitive deficit in a subject. In some embodiments, the effective amount of at least one glutamine antagonist, or prodrug or analog thereof, is less than 0.1 mg/kg/day.
Slusher further teaches: (see page 49, lines 15-26):
“Pharmaceutical compositions suitable for use in the present disclosure include compositions wherein the active ingredients are contained in an effective amount to achieve its intended purpose. Determination of the effective amounts is well within the capability of those skilled in the art, especially in light of the detailed disclosure provided herein. Generally, the compounds according to the disclosure are effective over a wide dosage range. For example, in the treatment of adult humans, dosages from 0.01 to 1000 mg, from 0.5 to 100 mg, from 1 to 50 mg per day, and from 5 to 40 mg per day are examples of dosages that may be used. A non-limiting dosage is 10 to 30 mg per day. The exact dosage will depend upon the route of administration, the form in which the compound is administered, the subject to be treated, the body weight of the subject to be treated, and the preference and experience of the attending physician.”
For an 80 kg human, the range from 1 to 50 mg translates into 0.0125 mg/kg up to 0.0625 mg/kg, which anticipates what the instant specification considers a therapeutically effective mount (see instant specification paragraph [00069], which is 0.001 mg/kg up to 100 mg/kg).  Slusher also teaches that the method is effective to treat demyelinating diseases (see page 13, lines 4-5).  The instant specification is silent regarding “the amount that is effective to inhibit demyelination”


 The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the effective amounts of acivicin (a known gamma-glutamyl transpeptidase inhibitor and a glutamine analog that inhibits glutamine-dependent amidotransferases) disclosed by Slusher are not the same or similar to the ones claimed in the instant claims.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the effective amounts of acivicin used in the claimed method is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
Finally, “demyelination” will inevitably flow from the teachings of Slusher, since the same compound (acivicin (a known gamma-glutamyl transpeptidase inhibitor and a glutamine analog that inhibits glutamine-dependent amidotransferases)) is being administered to the same subjects (patients that suffer from MS) in the same effective amounts. In other words, products of identical composition cannot exert mutually exclusive properties when administered under the same circumstances.  
In other words, even though the prior art is silent regarding “demyelination”, by practicing the method of Slusher: “the administration of pharmaceutically effective dosage of acivicin to a patient suffering from MS", one will also be “demyelinating”, even though the prior art was not aware of it.
Apparently, Applicant has discovered a new property or advantage ("demyelination”) of the method disclosed by Slusher (“the administration of pharmaceutically effective dosage of acivicin to a patient suffering from MS").
 MPEP 2112 I states: “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”

Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.
	
Examiner’s response:
Contrary to Applicant’s assertions, Slusher teaches the treatment of MS.  For example:
“Accordingly, in some aspects, the presently disclosed subject matter provides a method for treating a subject having a cognitive deficit, the method comprising administering to the subject at least one glutamine antagonist in an amount effective to treat the cognitive deficit.” (page 4, lines 18-21). “In more particular aspects, the cognitive deficits may be due to other distal mechanisms than HIV infection, such as accumulation of beta-amyloid in patients at early stages of Alzheimer’s disease or inflammation in multiple sclerosis, but are proximally mechanistically similar to cognitive deficits induced by HIV” (Page 5, lines 7-10).
 “In some aspects, the presently disclosed subject matter provides the use of glutamine antagonists, or prodrugs and analogs thereof, at doses less than that used for their anticancer efficacy, for treating cognitive deficits due to, or associated with, neurodegenerative disorders, such as multiple sclerosis, Parkinson's disease, schizophrenia, Alzheimer's disease (AD), autism, or cognitive deficits due to neuroinflammation such as cerebral malaria or encephalitis”. (page 9, lines 4-10).
“in particular embodiments, the cognitive deficit is due to or associated with multiple sclerosis”. (page 13, lines 9-10).
See also claims 1 and 8:  
Claim 1: “A method for treating a subject having a cognitive deficit, the method comprising administering to the subject at least one glutamine antagonist in an amount effective to treat the cognitive deficit”.
Claim 8: “The method of claim 1, wherein the cognitive deficit is associated with multiple sclerosis”.

Conclusion
No claims are allowed.
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 05/10/10 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
August 18, 2022.